Underberg v Dryden Mut. Ins. Co. (2020 NY Slip Op 05409)





Underberg v Dryden Mut. Ins. Co.


2020 NY Slip Op 05409


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, NEMOYER, AND WINSLOW, JJ.


1163/19 CA 19-00929

[*1]JARED N. UNDERBERG, AS ASSIGNEE OF 236 DELAWARE ASSOCIATES, LLC, PLAINTIFF-RESPONDENT,
vDRYDEN MUTUAL INSURANCE CO., DEFENDANT-APPELLANT. 


BARCLAY DAMON LLP, BUFFALO (KEVIN D. SZCZEPANSKI OF COUNSEL), FOR DEFENDANT-APPELLANT. 
BURDEN, HAFNER & HANSEN, LLC, BUFFALO (PHYLISS A. HAFNER OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Mark A. Montour, J.), entered October 26, 2018. The order denied the motion of defendant to dismiss the complaint and granted the cross motion of plaintiff for leave to serve an amended complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on August 12, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: October 2, 2020
Mark W. Bennett
Clerk of the Court